Appeal from a judgment of the Supreme Court (Teresi, J.), entered February 2, 2007 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Board of Parole denying petitioner’s request for parole release.
Petitioner commenced this CPLR article 78 proceeding challenging a determination of the Board of Parole rendered in May 2004 which denied his request for parole release and ordered him held for an additional 24 months. The Attorney General has advised that petitioner reappeared before the Board in July 2006. In view of petitioner’s reappearance, the instant appeal must be dismissed as moot (see Matter of Kalwasinski v New York State Div. of Parole, 36 AD3d 1200 [2007], lv denied 8 NY3d 811 [2007]; Matter of Rivers v New York State Bd. of Parole, 34 AD3d 954 [2006]).
Cardona, P.J., Peters, Carpinello, Lahtinen and Kane, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.